DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.

Response to Amendment
The claim objections of claims 38-40 have been withdrawn in light of the applicant’s remarks/arguments. 
The rejections of claims 1-8, 10, 21, 27, 29, and 35-40 under 112b have been withdrawn in light of the applicant’s remarks/arguments.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7 “imagining” should read “imaging”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi et al. (“Predicting white matter targets for direct neurostimulation therapy,” Epilepsy Research, 2010. Vol. 91, p. 176-186.) hereinafter Rossi, in view of Bokil (U.S. Pub. No. 20130060305) hereinafter Bokil.
Regarding claim 1, Rossi teaches:
A method for treating an epileptic seizure in a patient's brain (electrode placement planning strategy, abstract), the method comprising: 
acquiring an inter-ictal imaging profile from the brain of the patient (interictal DTI, abstract, l, 11; page 178, Subtracted post-ictal diffusion tensor imaging, paragraph 2; page 184, col 1, paragraph 2;); 
acquiring a post-ictal imaging profile from the brain of the patient (post-ictally, abstract line 11; page 177, Methods, paragraph 1; figure 1; page 178, Subtracted post-ictal diffusion tensor imaging, paragraph 2; page 179, Subtracted post-ictal diffusion tensor imaging, paragraph 1; figure 2); 
Subtracted post-ictal diffusion tensor imaging, this form of spiDTI imaging is a comparison of the two imaging profiles (see applicant’s specification [054]); page 179, Subtracted post-ictal diffusion tensor imaging; figure 2; The computations utilized FA which is “fractional anisotropy”; page 180, col 2, paragraph 2 through page 181, col 1, paragraph 1,); 
determining an ictal propagation pathway based on the comparing (page 180, col 2, paragraph 2 through page 181, col 1, paragraph 1, white matter pathways were determined with the VOCA model positioned within the spiDTI that captured maximal mean FA changes following a stereotypic left mesial onset seizure; This use of spiDTI information is considered to be an “ictal” comparing because it occurs with the physiological state of a seizure. Therefore the propagation pathways modeled of “white matter tracts influenced by stimulation” see figures 4c & 4d, is considered to be an “ictal propagation pathway” as claimed.); 
determining a plurality of virtual electrode placement positions for an electrode based on the ictal propagation pathway (propagation of stimulation therapy was simulated pre-implantation using the VOCA model, abstract lines 9-10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; figure 3; page 182, col 1 and col 2; Figure 4, the posterior depth contacts in the pre-implant electrode stimulation planning model are considered to be the virtual electrode 
determining an volume of cortical activation at each of a plurality of virtual electrode placement positions, wherein the volume of cortical activation at a virtual electrode placement position is based on the ictal propagation pathway and the virtual electrode placement position (VOCA, abstract line 10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; page 181, col 1; figure 3; page 182, col 1 and col 2; Figure 4; the VOCA model is based on the depth electrode model of contacts placed in the region of decreased mean FA as measured by spiDTI. “The VOCA solution as derived from the maximum electric field magnitude was used to seed the patient’s DTI for anticipated placement of the depth lead contacts.” “These active bundles were estimated by examining the principal diffusion direction of adjacent voxels using a deterministic tracking algorithm.” See page 180, “A VOCA of 220 cubic mm was calculated surrounding each of the two active cylindrical electrode contacts defining the maximal electric field strength.”); 
selecting an implantation position for the electrode from the plurality of virtual electrode placement positions, wherein the selecting is based on the volume of cortical activation at the implantation position (VOCA, abstract line 10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; page 181, col 1; figure 3; page 182, col 1 and col 2; Figure 4; the VOCA model is based on the depth electrode model of contacts placed in the region of decreased mean FA as measured by spiDTI. “The VOCA solution as derived from the maximum electric field magnitude was used to seed the patient’s DTI for anticipated placement of the depth 
implanting the electrode or having the electrode implanted at the implantation position (page 179, Post-implant validation by subtracted activated SPECT, “this process was implemented 4.3 months following stereotactic implantation of the depth lead longitudinally in left temporal white matter”); and 
delivering an electrical pulse from the electrode to cellular tissue within the volume of cortical activation, wherein the electrical pulse is of a magnitude effective to at least reduce the epileptic seizure (page 179, Post-implant validation by subtracted activated SPECT, “the same implanted contacts were used for both eCoG recording and delivering stimulation therapy”; page 181, Post-implant validation;  pages 183-185, the stimulation of the patient with electrodes are applied to reduce seizure activity).
Primary reference Rossi fails to teach:
Determining a second directional derivative of an electrical potential in a direction of white matter tracts; 
However, the analogous art of Bokil of a system and method for selecting optimal stimulation parameter settings for a therapeutic neural stimulation (abstract) teaches:
Determining a second directional derivative of an electrical potential in a direction of fiber pathways ([0016]; [0018], “electric field maps containing potential difference values‘”; [0025], “The electric field map may include a three-dimensional plot of voltage potentials that exists in a plurality of locations around the electrodes”; [0055], the second derivative along a direction of fiber pathways is considered to be a “white matter 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi to incorporate the determination of a second directional derivative in a direction of white matter tracts as taught by Bokil because it provides optimal neural stimulation parameters for each patient as brain anatomy and electric properites is different between patients. Modelling electric field potentials across pathways provides more accurate diagnostics to a physician ([0003]; [0016]; [0055]).  
Regarding claim 3, the combined references of Rossi and Bokil teach all of the limitations of claim 1. Rossi further teaches:
wherein acquiring an inter-ictal imaging profile comprises acquiring an inter-ictal diffusion tensor imaging MRI dataset and wherein acquiring a post-ictal imaging profile comprises acquiring a post-ictal diffusion tensor imaging MRI dataset  (page 178, Subtracted post-ictal diffusion tensor imaging; page 179, Subtracted post-ictal diffusion tensor imaging; figure 2).
Regarding claim 4, the combined references of Rossi and Bokil teach all of the limitations of claim 1. Rossi further teaches:
wherein determining the ictal propagation pathway comprises determining fractional anisotropy in the inter-ictal diffusion tensor imaging MRI dataset and the post-ictal diffusion tensor imaging MRI dataset  (page 180, col 2, paragraph 2 through page 
Regarding claim 5, the combined references of Rossi and Bokil teach all of the limitations of claim 1. Rossi further teaches:
wherein acquiring an inter-ictal imaging profile further comprises acquiring an inter-ictal single-photon emission computed tomography dataset and wherein acquiring a post-ictal imaging profile further comprises acquiring a post-ictal single-photon emission computed tomography dataset  (page 179, Post-implant validation by subtracted activated SPECT; figure 5; page 185, col 2, paragraph 2).
Regarding claim 6, the combined references of Rossi and Bokil teach all of the limitations of claim 3. Rossi further teaches:
wherein determining an volume of cortical activation at each of a plurality of virtual electrode placement positions comprises determining an activation function, wherein determining the activation function comprises determining an electric potential produced by stimulation of the electrode in a homogeneous medium  (page 180, Pre-implantation electric field modeling, the electric field modeling using “neuronal activation cable models” is considered to be an “activation function” which shows how the electric potential of the electrode varies across a homogenous medium that represents the white matter within the brain; figure 3; figure 4).

wherein determining an volume of cortical activation at each of a plurality of virtual electrode placement positions comprises determining an activation function, wherein determining the activation function comprises determining an electric potential produced by stimulation of the electrode in an anisotropic medium  (page 180, Pre-implantation electric field modeling, the electric field modeling using “neuronal activation cable models” is considered to be an “activation function” which shows how the electric potential of the electrode varies across a homogenous medium that represents the white matter within the brain; figure 3; figure 4).
Regarding claim 8, the combined references of Rossi and Bokil teach all of the limitations of claim 6. Rossi further teaches:
comprising determining the direction of white matter tracts from the post-ictal diffusion tensor imaging MRI dataset (page 180, col 2, paragraph 2 through page 181, col 1, paragraph 1, white matter pathways were determined with the VOCA model positioned within the spiDTI that captured maximal mean FA changes following a stereotypic left mesial onset seizure; see figures 4c & 4d,).
Regarding claim 10, the combined references of Rossi and Bokil teach all of the limitations of claim 1. Rossi further teaches:
further comprising:
 acquiring a stimulation activated single-photon emission computed tomography dataset after delivery of the electrical pulse from the electrode (page 179, Post-implant validation by subtracted activated SPECT; page 181, Post-implant validation figure 5; page 185, col 2, paragraph 2); 
comparing the stimulation activated single-photon emission computed tomography dataset with the volume of cortical activation at the implantation position  (page 179, Post-implant validation by subtracted activated SPECT; page 181, Post-implant validation figure 5; page 185, col 2, paragraph 2); and 
validating the volume of cortical activation at the implantation position based on the comparing  (page 179, Post-implant validation by subtracted activated SPECT; page 181, Post-implant validation figure 5; page 185, col 2, paragraph 2).
Claims 2, 21, 27, 29, and 35-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rossi, in view of Bokil as applied to claim 1 above, and further in view of Rossi (U.S. Pub. No. 20120209344) hereinafter Rossi II. 
Regarding claim 2, the combined references of Rossi and Bokil teach all of the limitations all of the limitations of claim 1. Primary reference Rossi further teaches:
wherein the energy-releasing electrodes are delivered to the cellular tissue at a position dependent upon ictal propagation pathway (propagation of stimulation therapy was simulated pre-implantation using the VOCA model, abstract lines 9-10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; figure 3; page 182, col 1 and col 2; Figure 4, the posterior depth contacts in the pre-implant electrode stimulation planning model are considered to be the virtual electrode placement positions. In figures 4c they are shown on the white matter pathway tracts as modeled based on the VOCA and spiDTI data).
Primary reference Rossi fails to teach:

 releasing an electric change from the plurality of energy-releasing carbon nanotube transponders, 
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
delivering a plurality of energy-releasing carbon nanotube transponders to a region of the brain of the patient ([0053]; [0054]; [0063]-[0066]; [0070]; [0117]-[0136]), and
 releasing an electric charge from the plurality of energy-releasing carbon nanotube transponders ([0053]; [0054]; [0063]-[0066]; [0070]; [0117]-[0136]), 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi and Bokil to incorporate the use of the carbon nanotube transponders as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 21, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 2. Primary reference Rossi further fails to teach:
wherein each energy-releasing carbon nanotube transponder comprises: 
(a) at least one carbon nanotube; and 
(b) a nanocapacitor connecting to a first end of the at least one carbon nanotube, wherein the nanocapacitor is capable of storing a predetermined amount of electric 
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
wherein each energy-releasing carbon nanotube transponder comprises: 
(a) at least one carbon nanotube ([0055]); and 
(b) a nanocapacitor connecting to a first end of the at least one carbon nanotube, wherein the nanocapacitor is capable of storing a predetermined amount of electric energy and releasing the electrical energy in the form of a mean charge density in the range of between about 1.2x10-5 and about 2.4x10-5 Coulombs/cm2, and the at least one carbon nanotube connecting to the nanocapacitor and acting as a nanoswitch for releasing the predetermined amount of electrical energy to the cellular tissue in response to a change in the environment of the nanotube transponder, and wherein a plurality of the nanotube transponders is capable of releasing a biologically non-destructive electric charge in the range of between about 4 and about 20 microCoulombs/cm2 to the cellular tissue ([0041]; [0053]-[0077], nanocapacitor 18 );.
It would have been obvious to one of ordinary skill in the art before the effective

Regarding claim 27, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 2. Rossi further fails to teach: 
wherein the plurality of energy-releasing carbon nanotube transponders increases the volume of cortical activation at the implantation position beyond the volume of cortical activation of the electrode
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
wherein the plurality of energy-releasing carbon nanotube transponders increases the volume of cortical activation at the implantation position beyond the volume of cortical activation of the electrode ([0041]; [0053]-[0077]; specifically [0142]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponders as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 29, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 2. Rossi further fails to teach: 

	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
wherein the plurality of energy-releasing carbon nanotube transponders is injected into grey and white matter of the brain using a catheter housed within the electrode or by an independent syringe system, and wherein the plurality of enerqv-releasinq carbon nanotube transponders is guided through brain tissue to a critical mode of the brain by an electrical field generated by the electrode ([0137]-[0140]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponders as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 35, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 21. Primary reference Rossi further fails to teach:
further comprising a coiled nanowire located inside the nanocapacitor.
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 36, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 21. Primary reference Rossi further fails to teach:
further comprising a coiled nanowire located outside the nanocapacitor.
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
further comprising a coiled nanowire located outside the nanocapacitor. ([0041]) 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 37, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 21. Primary reference Rossi further fails to teach:

However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
further comprising a biocompatible coating on the outer surface of the energy-releasing carbon nanotube transponder ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 38, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 37. Primary reference Rossi further fails to teach:
wherein the biocompatible coating is a material selected from the group consisting of polylactic acid (PLA), polyglycolic acid (PGA), poly lactide co-glycolide (PLGA) and chitosan
However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
wherein the biocompatible coating is a material selected from the group consisting of polylactic acid (PLA), polyglycolic acid (PGA), poly lactide co-glycolide (PLGA) and chitosan ([0076]).

filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Regarding claim 39, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 21. Primary reference Rossi further fails to teach:
further comprising a molecular label linked to a free end of at least one carbon nanotube, the free end of the carbon nanotube being distal from the nanocapacitor
However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
further comprising a molecular label linked to a free end of at least one carbon nanotube, the free end of the carbon nanotube being distal from the nanocapacitor ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 

wherein the volume of cortical activation of the electrode extends to at least 4 mm (page 180, 220 mm3 VOCA surrounding each electrode which are spaced 10 mm apart and equivalent to greater than 4mm extension of the VOCA).
Regarding claim 41, the combined references of Rossi, Bokil, and Rossi II teach all of the limitations of claim 2. Primary reference Rossi further fails to teach:
wherein the plurality of energy-releasing carbon nanotube transponders is guided through brain tissue to a critical mode of the brain by an electrical field generated by the electrode
However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
 wherein the plurality of energy-releasing carbon nanotube transponders is guided through brain tissue to a critical mode of the brain by an electrical field generated by the electrode ([0143]).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Rossi, Bokil, and Rossi II to incorporate the use of the carbon nanotube transponder structural features as taught by Rossi II because Nano devices such as carbon nanotube transducers optimize stimulation of brain tissue without using bulky electrodes and target specific brain cells while minimizing potential brain damage ([0010]). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Potgieser et al. (“The role of diffusion tensor imaging in brain tumor surgery: A review of the literature,” Clinical Neurology and Neurosurgery, 2014. Vol 14, p. 51-58) hereinafter Potgieser, in view of Rossi, in further view of Bokil.  
Regarding claim 31, primary reference Potgieser teaches:
A method for treating a tumor in a patient's brain (abstract), the method comprising: 
acquiring baseline diffusion tensor imaging MRI dataset from the brain of the patient (page 52, 1.1 Principles of DTI; pages 53-55, 1.6 White matter tract organization); 
determining an tumor position based on the diffusion tensor imaging MRI dataset (pages 53-55, 1.6 White matter tract organization, the diffusion tensor imaging MRI dataset are used to determine abnormal tensor directions and isotropy in white matter which suggest the position of tumors such as gliomas. Further DTI metrics such as FA are used to differentiate between normal and disrupted white matter tracts); 
wherein the electrical pulse is of a magnitude to effectively treat the tumor tissue (page 55, Discussion, electrical stimulation is used with the DTI imaging in order to treat the tumor tissue during surgery including stimulating neural pathways for mapping the tumor invasion of tracts).
Primary reference Potgieser fails to teach:
determining a plurality of virtual electrode placement positions for an electrode based on the white matter position; 

selecting an implantation position for the electrode from the plurality of virtual electrode placement positions, wherein the selecting is based on the volume of cortical activation at the implantation position; 
implanting the electrode at the implantation position; and 
delivering an electrical pulse from the electrode to tumor tissue within the volume of cortical activation, wherein the electrical pulse is of a magnitude to effectively treat the tissue.
	However, the analogous art of Rossi of using diffusion tensor imaging to treat neurological conditions using electrical stimulation within the brain (abstract) teaches:
determining a plurality of virtual electrode placement positions for an electrode based on the white matter position (propagation of stimulation therapy was simulated pre-implantation using the VOCA model, abstract lines 9-10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; figure 3; page 182, col 1 and col 2; Figure 4, the posterior depth contacts in the pre-implant electrode stimulation planning model are considered to be the virtual electrode placement positions. In figures 4c they are shown on the white matter pathway tracts as modeled based on the VOCA and spiDTI data); 
determining an volume of cortical activation at each of a plurality of virtual electrode placement positions, wherein the volume of cortical activation at a virtual Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; page 181, col 1; figure 3; page 182, col 1 and col 2; Figure 4; the VOCA model is based on the depth electrode model of contacts placed in the region of decreased mean FA as measured by spiDTI. “The VOCA solution as derived from the maximum electric field magnitude was used to seed the patient’s DTI for anticipated placement of the depth lead contacts.” “These active bundles were estimated by examining the principal diffusion direction of adjacent voxels using a deterministic tracking algorithm.” See page 180, “A VOCA of 220 cubic mm was calculated surrounding each of the two active cylindrical electrode contacts defining the maximal electric field strength.”); 
selecting an implantation position for the electrode from the plurality of virtual electrode placement positions, wherein the selecting is based on the volume of cortical activation at the implantation position (VOCA, abstract line 10; page 179, Pre-implantation electric field modeling; Page 180, Pre-implantation electric field modeling; page 181, col 1; figure 3; page 182, col 1 and col 2; Figure 4; the VOCA model is based on the depth electrode model of contacts placed in the region of decreased mean FA as measured by spiDTI. “The VOCA solution as derived from the maximum electric field magnitude was used to seed the patient’s DTI for anticipated placement of the depth lead contacts.” See page 180, “A VOCA of 220 cubic mm was calculated surrounding each of the two active cylindrical electrode contacts defining the maximal electric field strength.”); 
Post-implant validation by subtracted activated SPECT, “this process was implemented 4.3 months following stereotactic implantation of the depth lead longitudinally in left temporal white matter”); and 
delivering an electrical pulse from the electrode to tumor tissue within the volume of cortical activation, wherein the electrical pulse is of a magnitude to effectively treat the tissue (page 179, Post-implant validation by subtracted activated SPECT, “the same implanted contacts were used for both eCoG recording and delivering stimulation therapy”; page 181, Post-implant validation; pages 183-185, the stimulation of the patient with electrodes are applied to reduce seizure activity).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging tumor targeting and treatment method of Potgieser to incorporate the electrode placement planning method as taught by Rossi because both tumor damaged white matter and seizure damaged white matter display differences in the DTI FA measurements of the white matter tracts and involve changes in the electrical circuitry of the neural networks. By determining volumes of cortical activation based on the DTI measurements, a surgeon may more accurately provide direct electrical stimulation to the target tissue without damaging small blood vessels adjacent to a tract that may result in ischemic injury or a further neurological deficit (Potgieser, page 55, paragraph 2). 
Primary reference Potgieser fails to teach:
Determining a second directional derivative of an electrical potential in a direction of white matter tracts; 

Determining a second directional derivative of an electrical potential in a direction of fiber pathways ([0016]; [0018], “electric field maps containing potential difference values‘”; [0025], “The electric field map may include a three-dimensional plot of voltage potentials that exists in a plurality of locations around the electrodes”; [0055], the second derivative along a direction of fiber pathways is considered to be a “white matter tract” as white matter within the brain is known in the art as the fiber neural tissue structure, while grey matter is known in the art as neuronal cell bodies; note that [0005], [0006] further describe background on axons which are neuron cells that compose white matter tracts); 
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Potgieser and Rossi to incorporate the determination of a second directional derivative in a direction of white matter tracts as taught by Bokil because it provides optimal neural stimulation parameters for each patient as brain anatomy and electric properites is different between patients. Modelling electric field potentials across pathways provides more accurate diagnostics to a physician ([0003]; [0016]; [0055]).  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Potgieser, in view of Rossi, in further view of Bokil as applied to claim 31 above, and further in view of Rossi II. 
Regarding claim 32, the combined references of Potgieser, Rossi, and Bokil teach all of the limitations of claim 31. Primary reference Potgieser further fails to teach:

delivering a plurality of energy-releasing carbon nanotube transponders to a region of the brain of the patient, and 
releasing an electric change from the plurality of energy-releasing carbon nanotube transponders, 
wherein the electric change from the plurality of energy-releasing carbon nanotube transponders pulse is of a magnitude to effectively treat the tumor tissue.
	However, the analogous art of Rossi II of electric stimulation of brain tissue (abstract) teaches:
further comprising: 
delivering a plurality of energy-releasing carbon nanotube transponders to a region of the brain of the patient ([0053]; [0054]; [0063]-[0066]; [0070]; [0117]-[0136]), and 
releasing an electric change from the plurality of energy-releasing carbon nanotube transponders ([0053]; [0054]; [0063]-[0066]; [0070]; [0117]-[0136]), 
wherein the electric change from the plurality of energy-releasing carbon nanotube transponders pulse is of a magnitude to effectively treat the tumor tissue ([0079]-[0096])).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified the diffusion tensor imaging and treatment system of Potgieser, Rossi, and Bokil to incorporate the use of the carbon nanotube transponders as taught by Rossi II because nanodevices such as carbon 

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10, 21, 27, 29, 31-32, and 35-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292.  The examiner can normally be reached on M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785